

EXHIBIT 10.9
THE HAVERTY FURNITURE COMPANIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

Table of Contents
Page
 
Article 1
Establishment and Purpose of the Plan
1
1.1
Establishment of the Plan
1
1.2
Purpose of the Plan
1
1.3
Plan Type
1
     
Article 2
Definitions
1
2.1
Account
1
2.2
Administrator
1
2.3
Annual Credit
2
2.4
Base Salary
2
2.5
Beneficiary
2
2.6
Bonus
2
2.7
Code
2
2.8
Compensation Committee
2
2.9
Eligible Employee
2
2.10
Employer
2
2.11
ERISA
2
2.12
Participant
2
2.13
Plan
3
2.14
Plan Year
3
2.15
Section 409A
3
2.16
Trust
3
2.17
Trustee
3
2.18
Vested Interest or Vested
3
     
Article 3
Deferral Elections
3
3.1
Deferral Election
3
3.2
Election Renewal
3
     
Article 4
Employer Contributions, Account Credits and Trust
3
4.1
Employer Contributions
3
4.2
Account Credits
3
4.3
Trust
4
     
Article 5
Distribution of Benefits
4
5.1
Time of Distribution
4
5.2
Form of Distribution
5
5.3
No Acceleration of Benefits
6
     
Article 6
Plan Administration
6
6.1
Administrator Powers
6
6.2
Accounting
6
6.3
Responsibility of the Compensation Committee
6
     
Article 7
Earnings
       
Article 8
Amendment or Termination of Plan
7
8.1
Amendment of Plan
7
8.2
Termination of Plan
7
8.3
Automatic Termination of Plan
7
     
Article 9
Miscellaneous Provisions
8
9.1
Limitation of Rights
8
9.2
Total Agreement
8
9.3
No Contract of Employment
8
9.4
Limitation on Assignment
8
9.5
Representations
8
9.6
Severability
8
9.7
Applicable Law
8
9.8
Gender and Number
8
9.9
Headings and Subheadings
8
9.10
Legal Action
8
9.11
Compliance with Section 409A
8
9.12
Claims Procedure
9

 





--------------------------------------------------------------------------------





THE HAVERTY FURNITURE COMPANIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN


Article 1
Establishment and Purpose of the Plan

1.1
Establishment of the Plan. Haverty Furniture Companies, Inc. adopted and
established The Haverty Furniture Companies, Inc. Non-Qualified Deferred
Compensation Plan, effective January 1, 2011 (the "Prior Plan").  Effective as
of August 9, 2016 the Prior Plan is hereby amended and restated as set forth in
this document. (the "Plan")

1.2
Purpose of the Plan. The purpose of the Plan is to enhance the retention of and
provide specified benefits to selected employees who contribute materially to
the continued growth, development, and future business success of the Employer. 
Specifically, the Plan is intended to allow Participants to elect to defer the
payment of a portion of their compensation that otherwise would become payable
to them and to provide for discretionary Employer contributions.

1.3
Plan Type . The Plan is intended to be a non-qualified, unfunded plan of
deferred compensation for a select group of management or highly compensated
employees as such plan is described under the Employee Retirement Income
Security Act of 1974, and shall be so interpreted.  Further, the Plan is
intended to comply with Code Section 409A and is to be construed in accordance
with Code Section 409A and the regulations issued thereunder, as in effect from
time to time.  Without affecting the validity of any other provision of the
Plan, to the extent that any Plan provision does not meet the requirements of
Code Section 409A and the regulations issued thereunder, the Plan shall be
construed and administered as necessary to comply with such requirements until
this Plan is appropriately amended.



Article 2
Definitions
Whenever used in the Plan, the following terms will have the meanings as set
forth in this Article, unless a different meaning is clearly required by the
context in which the term is used.

2.1
Account. The term "Account" means the bookkeeping account maintained as part of
the Company's books and records in accordance with Section 4.2 to show as of any
date the interest of each Participant in this Plan. Separate subaccounts shall
be established and maintained as part of a Participant's Account as the
Administrator deems necessary or appropriate to administer this Plan.

2.2
Administrator. The term "Administrator" means the individual or individuals so
appointed by the Compensation Committee to administer the Plan.

2.3
Annual Credit. The term "Annual Credit" means, for any Plan Year, the sum of (a)
that portion, if any, of a Participant's Base Salary and Bonus attributable to
services performed by such Participant during such Plan Year that is deferred
pursuant to such Participant's election and credited to the Participant's
Account for that Plan Year and (b) the Employer contribution, if any, credited
to a Participant's Account for that Plan Year.

--------------------------------------------------------------------------------

2.4
Base Salary. The term "Base Salary" means for any Plan Year, a Participant's
base salary for services to the Employer performed during such Plan Year, plus
amounts that would be base salary for services to the Employer includible in the
Participant's gross income for such Plan Year but for a compensation reduction
election under Code §125, §132(f), §401(k), §403(b), or §457(b) (including an
election to defer compensation under Article 3 of this Plan).

2.5
Beneficiary. The term "Beneficiary" means the person, persons, or legal entity
entitled to receive benefits under this Plan that become payable in the event of
the Participant's death. All Beneficiary designations must be in writing on a
form prescribed acceptable to the Administrator, and a Participant may amend or
revoke such designation at any time in writing. Such designation, amendment, or
revocation will be effective upon receipt of same by the Administrator. If a
Beneficiary has not been designated, or if a Beneficiary designation is
ineffective due to the death of any or all of the Beneficiaries prior to the
death of the Participant, or if a Beneficiary designation is ineffective for any
other reason, then the estate of the Participant will be the Beneficiary. Upon
the death of the Participant, any Beneficiary entitled to the Participant's
Vested Interest under this Section will become a vested Beneficiary and have all
the rights of the Participant with the exception of making deferrals, including
the right to designate Beneficiaries.

2.6
Bonus. The term "Bonus" means for any Plan Year, any discretionary bonus awarded
by the Compensation Committee to the Participant for the Plan Year and any
compensation that is earned with respect to such Plan Year by a Participant
under any Employer non-equity incentive plan heretofore or hereafter adopted.

2.7
Code. The term "Code" means the Internal Revenue Code of 1986, as now in effect
or as hereafter amended. All citations to sections of the Code are to such
sections as they may from time to time be amended or renumbered.

2.8
Compensation Committee. The Term "Compensation Committee" means the Executive
Compensation and Employee Benefits Committee of the Board of Directors of the
Employer.

2.9
Eligible Employee. The term "Eligible Employee" means any person who is employed
by the Employer and who is designated by the Compensation Committee as an
Eligible Employee.

2.10
Employer. The term "Employer" means The Haverty Furniture Companies, Inc. and
its subsidiaries.

2.11
ERISA. The term "ERISA" means the Employee Retirement Income Security Act of
1974, as amended. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions which amends, supplements
or replaces such section or subsection.

2.12
Participant. The term "Participant" means an Eligible Employee who has entered
the Plan as a Participant.

2.13
Plan. The term "Plan" means The Haverty Furniture Companies, Inc. Non-Qualified
Deferred Compensation Plan, as amended and restated effective August 9, 2016.

--------------------------------------------------------------------------------

2.14
Plan Year. The term "Plan Year" means the twelve consecutive month period
beginning each January 1st and ending the following December 31st.

2.15
Section 409A. The term "Section 409A" means Code Section 409A and any
regulations or rulings thereunder.

2.16
Trust. The term "Trust" means any grantor trust established by the Compensation
Committee that includes the Plan as a plan with respect to which assets are to
be held by the Trustee; provided that such trust shall not affect the status of
the Plan as an unfunded Plan for purposes of Title I of ERISA.

2.17
Trustee. The term "Trustee" means the trustee or trustees, if any, and any
successors thereto, who are duly appointed under the Trust.

2.18
Vested Interest or Vested. The term "Vested Interest" or "Vested" means a
Participant's nonforfeitable interest in his or her Account. A Participant's
Vested Interest in his or her Account will always be 100%.



Article 3
Deferral Elections

3.1
Deferral Election. A Participant may, during the enrollment period established
by the Administrator, enter into a deferral election to defer up to 50% of his
or her Base Salary and up to 100% of his or her Bonus for services performed in
the immediately following Plan Year, and any such election that is not revoked
by the end of the enrollment period shall be irrevocable upon the close of the
applicable enrollment period and shall remain irrevocable through the end of the
immediately following Plan Year.

3.2
Election Renewal. A deferral election made in accordance with Section 3.1 shall
remain in effect only for the Plan Year for which it was made. Participants must
make a new election for each subsequent Plan Year in accordance with Section 3.1
above.



Article 4
Employer Contributions, Account Credits and Trust

 

4.1
Employer Contributions. Each Plan Year, the Compensation Committee may determine
to credit a Participant's Account as of the last day of such Plan Year with an
Employer contribution in such amount determined by the Compensation Committee in
its sole discretion; provided, however, that such Employer contribution shall be
credited on behalf of a Participant only if the Participant remains employed on
the last day of such Plan Year.

4.2
Account Credits. Separate subaccounts shall be maintained for each Participant's
Account for his or her Annual Credits. Each such subaccount shall be credited or
debited with earnings or losses in accordance with Article 7 until the
subaccount is completely distributed.

--------------------------------------------------------------------------------

4.3
Trust. The Compensation Committee may establish a trust fund with regard to the
Account hereunder, which is designed to be a grantor trust under Code Section
671. It is the intention of the Compensation Committee that any trust
established for this purpose shall constitute an unfunded arrangement and shall
not affect the status of the Plan as an unfunded plan maintained for the purpose
of providing deferred compensation for a select group of highly compensated
management employees for purposes of Title I of ERISA. The Administrator may
make payment of benefits directly to Participants or their Beneficiaries as they
become due under the terms of the Plan. In addition, if the principal of any
trust established for this purpose, and any earnings thereon, is not sufficient
to make payments of benefits in accordance with the terms of the Plan, the
Administrator shall make the balance of each such payment as it falls due. With
respect to any benefits payable under the Plan, the Participants (and their
Beneficiaries) shall have the same status as general unsecured creditors of the
Employer, and the Plan shall constitute a mere unsecured promise by the Employer
to make benefit payments in the future.



Article 5
Distribution of Benefits

5.1
Time of Distribution. A Participant's Vested Interest in his or her Account (or
subaccount, as applicable) will be distributed (or will begin to be distributed,
as applicable) on the earlier of the distribution events specified in
subsections (a) through (c) below.

(a)  Automatic Distribution Event. Distribution of  a Participant's Account (and
all subaccounts), plus deemed investment earnings credited to such Account and
all subaccounts, will be made on the first June 30th (or if such June 30th does
not fall on a business day, on the first business day following such June 30th)
following the earliest to occur of the following distribution events:
·
the Participant's death

·
the Participant's disability (as defined for purposes of Section 409A), or

·
the Participant's separation from service (as defined for purposes of Section
409A) with the Employer; provided, however, that any distribution to a
"specified employee" within the meaning of Section 409A will be made in
accordance with Section 5.1(d).

(b)  Specified Year. A Participant may, with respect to any Annual Credit, elect
on the form provided for this purpose by the Administrator to receive a
distribution of the subaccount for that Annual Credit, plus deemed investment
earnings credited to such subaccount, on June 30th (or if such June 30th does
not fall on a business day, on the first business day following such June 30th)
of a specified calendar year beginning on or after the end of the second
calendar year following end of Plan Year for which the Annual Credit is made.
Such election shall be made at the same time that the Participant first makes a
deferral election, and such an election will expire at the end of the Plan Year
for which it is made and shall not apply to any Annual Credit for a subsequent
Plan Year. Any subsequent election to change the time of distribution with
respect to an Annual Credit (a) must be made at least 12 months before the
effective date of the change; (b) except in the case of death or a distribution
under Section 5.1(c), must provide a deferral period of at least five years from
the date the distribution would otherwise have been made; and (c) with respect
to an election to related to an amount payable at a specified date (as defined
for purposes of Section 409A), must be made at least 12 months prior to the date
of the first scheduled payment.
 

--------------------------------------------------------------------------------

(c)  Unforeseeable Emergency. The Administrator shall have the power in its
discretion to distribute all or a portion of a Participant's Account in a lump
sum on any date in the event that the Participant, in the judgment of the
Administrator, experiences an unforeseeable emergency. An "unforeseeable
emergency" is a severe financial hardship to the Participant resulting from an
illness or accident of the Participant or his or her spouse or Beneficiary or
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The need to send a Participant's
dependent to college or the desire to purchase a home (except as otherwise
provided in this Section 5.1(c)) shall not be an unforeseeable emergency. The
Administrator shall have the authority to require such evidence as it deems
necessary to determine if, and to what extent, a distribution is warranted. The
Administrator shall have the power, in its discretion, to accelerate the
distribution of a Participant's Account to the extent the Administrator acting
in its discretion deems appropriate under the circumstances to meet the
unforeseeable emergency. Notwithstanding the foregoing, no distribution may be
made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant's assets (to the extent such liquidation would not cause severe
financial hardship), or by cessation of deferrals under the Plan under Section
3.1. No Participant shall have the right to make or to continue any deferral
election under this Plan during the remainder of the Plan Year that includes the
date the Administrator exercises its power under this Section 5.1(c) to
distribute, or to accelerate the distribution of, his or her Account.
(d)  Certain Distributions to Specified Employees. Notwithstanding any contrary
provision of this Plan, if (i) a distribution is scheduled to be made at the
time that the stock of the Employer, or any other entity treated as a single
employer with the Employer under Code Section 414(b) or (c), is publicly traded
on an established securities market (within the meaning of Section 409A), (ii)
the Participant is a "specified employee" (within the meaning of Section 409A,
taking into account such elections as the Employer chooses to make from time to
time and as are binding on all of the Employer's deferred compensation plans),
and (iii) the distribution event is a separation from service (as defined for
purposes of Section 409A), then no amount shall be distributed to such
Participant before the date that is six months after the date of the
Participant's separation from service (or, if earlier, the date of death of the
Participant), and any amounts, including deemed investment earnings credited to
the Participant's Account or subaccounts, that would have been distributed
during the six months after the Participant's separation from service (or prior
to death) shall be accumulated and distributed on the date that is six months
after the date of the Participant's separation from service (or, if earlier,
upon the date of death of the Participant). If such date that is six months
after the date of the Participant's separation from service does not fall on a
business day, the distribution will occur on the first business day following
such date.
 

--------------------------------------------------------------------------------

5.2
Form of Distribution. A Participant shall receive the distribution of his or her
Account in cash in a lump sum payment, except that a Participant may elect in
accordance with this Section 5.2 to receive the distribution of his or her
Account (other than a distribution described in Section 5.1(c)) in installment
payments in such number and with such frequency as is permitted by the
Administrator in its sole discretion provided that the Participant has attained
age 55 and completed five consecutive years of service with the Employer as of
the time of his or her distribution. The amount of any installment distributable
pursuant to this Section 5.2 shall be computed by multiplying the portion of the
Participant's Account to be distributed in installments by a fraction, the
numerator of which shall be one and the denominator of which shall be the number
of installments remaining after such installment has been paid plus one,
provided that the Participant's Account continues to be credited or debited with
deemed investment earnings until all installment distributions are completed. An
election for installments must be made on the form provided for this purpose by
the Administrator at the same time that the Participant makes a deferral
election. Any subsequent election to change the form of distribution (a) must be
made at least 12 months before the effective date of the change; (b) except in
the case of death or a distribution under Section 5.1(c), must provide a
deferral period of at least five years from the date the distribution would
otherwise have been made; and (c) with respect to an election to related to an
amount payable at a specified date (as defined for purposes of Section 409A),
must be made at least 12 months prior to the date of the first scheduled
payment.

5.3
No Acceleration of Benefits. In no event will the time or schedule of any
payment be accelerated except as approved by the Administrator in its sole
discretion and as permitted under Section 409A.



Article 6
Plan Administration

6.1
Administrator Powers. The Administrator will have the power and authority to
adopt, interpret, alter, amend, or revoke rules and regulations necessary to
administer the Plan and delegate ministerial duties and employ such outside
professionals as may be required for prudent administration of the Plan. The
Administrator will also have authority to enter agreements on behalf of the
Employer necessary to implement this Plan.

6.2
Accounting. Each Participant will receive a written accounting at least annually
of the amounts credited to his or her Account (and the Vested Interest therein).

6.3
Responsibility of the Compensation Committee. The Compensation Committee will
have the sole responsibility for the Establishment or amendment of the Plan, and
the Compensation Committee and the Administrator will be responsible for the
maintenance of the Plan in accordance with the provisions set forth in the Plan.
The Compensation Committee will have the power and authority to appoint an
Administrator, any Trustees (to the extent assets of the Plan are held in a
Trust), and any other professionals as may be required for the administration of
the Plan or Trust. The Compensation Committee will also have the right to remove
any individual or party appointed to perform functions under the Plan.




--------------------------------------------------------------------------------

Article 7
Earnings
The Administrator may, in its discretion, designate investment options in which
each Participant's Account may be deemed to be invested. From such designated
investment options each Participant may select from time to time, in accordance
with such rules as the Administrator may establish, the investments in which his
or her Account will be deemed to be invested. Based on such selection, the
Administrator will debit or credit an amount to a Participant's Account to
reflect the amount by which the Participant's Account increased or decreased due
to the in the investment options selected by the Participant. The selection of
investment options is to be used only for the purpose of valuing each
Participant's Account. The Administrator is under no obligation to acquire or
provide any of the investment options designated by a Participant, and any
investments actually made by the Administrator will be made solely in the name
of the Employer and will remain the property of the Employer, subject to the
terms of any Trust. The Participant has no rights to any particular asset of the
Employer. If a Participant fails to direct the deemed investment of 100% of his
or her Account, any undirected amount shall be deemed invested in such
investment option as shall be designated by the Administrator. A Participant may
elect to change from a deemed investment in any investment option pursuant to
procedures established by the Administrator. During any period when the
Administrator does not designate a broad range of deemed investment options, the
Administrator shall determine the earnings that will be credited to each
Participant's Account on a non-discriminatory basis.


Article 8
Amendment or Termination of Plan

8.1
Amendment of Plan. The Compensation Committee can amend the Plan at any time,
and from time to time, in whole or in part, but any such amendment (a) must be
in writing; (b) will be binding on all parties claiming an interest under the
Plan; and (c) cannot deprive a Participant or Beneficiary of a right accrued
under the Plan prior to the date of the amendment without the written consent of
the Participant or Beneficiary, provided, however, that a Beneficiary's consent
is not required if the amendment is executed prior to the date of the
Participant's death. Notwithstanding the foregoing, the Compensation Committee
can amend the Plan at any time, retroactively if necessary, to (a) assure that
the Plan is characterized as a top-hat plan of deferred compensation maintained
for a select group of management or highly compensated employee as described
under ERISA §201(2), §301(a)(3), and §401(a)(1); and (b) to conform the Plan to
the requirements of any applicable law, including ERISA and the Code. No
amendment described in the preceding sentence will be considered prejudicial to
any interest of a Participant or Beneficiary under the Plan.

8.2
Termination of Plan. The Compensation Committee may terminate or discontinue the
Plan in whole or in part at any time without any liability for such termination
or discontinuance. Upon termination, all Account credits and contributions will
cease. Upon termination of the Plan, the Employer may accelerate the
distribution of Account under the Plan to the extent permissible under Section
409A.

8.3
Automatic Termination of Plan. The Plan will automatically terminate with
respect to an Employer upon dissolution of the Employer or upon the Employer's
merger or consolidation with any other business organization if there is a
failure by the surviving business organization to specifically adopt and
continue the Plan.




--------------------------------------------------------------------------------

Article 9
Miscellaneous Provisions

9.1
Limitation of Rights. Neither the establishment of this Plan nor any
modification thereof, nor the creation of any fund or account, nor the payment
of any benefits, will be construed as giving a Participant or other person any
legal or equitable right against the Employer except as otherwise provided under
the terms of the Plan.

9.2
Total Agreement. This Plan and other administrative forms will constitute the
total agreement or contract between the Employer and an Employee or Participant
regarding his or her participation in the Plan and his or her benefits under the
Plan. No oral statement or representation regarding the Plan may be relied upon
by an Employee or Participant.

9.3
No Contract of Employment. Participation in this Plan will not be construed to
establish or create an employment contract between any Eligible Employee and the
Employer.

9.4
Limitation on Assignment. Benefits under this Plan may not be assigned, sold,
transferred, or encumbered, and any attempt to do so will be void. A
Participant's or Beneficiary's interest in the Plan will not be subject to debts
or liabilities of any kind, and will not be subject to attachment, garnishment,
or other legal process.

9.5
Representations. The Employer does not represent or guarantee that any
particular federal or state income, payroll, personal property, or other tax
consequence will result from participation in this Plan. A Participant should
consult with professional tax advisors to determine the tax consequences of his
or her participation.

9.6
Severability. If a court of competent jurisdiction holds any provision of the
Plan to be invalid or unenforceable, the remaining Plan provisions will
nevertheless continue to be fully effective.

9.7
Applicable Law. This Plan will be construed in accordance with applicable
federal law and, to the extent otherwise applicable and to the extent not
superseded by applicable federal law, the laws of the state of the domicile of
the Employer.

9.8
Gender and Number. Words used in the masculine gender will be construed as being
used in the feminine or neuter gender where applicable, and words used in the
singular will be construed as being used in the plural where applicable.

9.9
Headings and Subheadings. Headings and subheadings are used for convenience of
reference, and they constitute no part of this Plan and are not to be considered
in its construction.

9.10
Legal Action. In any claim, suit or proceeding about the Plan which is brought
against the Employer, the Plan will be construed and enforced according to the
laws of the state in which the Employer maintains its principal place of
business.

9.11
Compliance with Section 409A. This Plan is intended to comply with the
requirements of Section 409A, and shall be construed consistently with such
intent. Any right to a series of installment payments under this Plan is to be
treated as a right to a series of separate payments for purposes of Section
409A.

--------------------------------------------------------------------------------

9.12
Claims Procedure. The claims procedure required under ERISA Section 503 and the
Regulations thereunder is set forth in a written policy established by the
Administrator. Such policy will be the sole and exclusive remedy for an
Employee, Participant or Beneficiary to make a claim for benefits under the
Plan.

This Plan is executed as of the 9th day of August 2016.


Haverty Furniture Companies, Inc.
By: [image00003.jpg]
Name: Clarence H. Smith
Title: President and Chief Executive Officer

